Exhibit QUEST CAPITAL CORP. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE SECOND QUARTER ENDED JUNE 30, 2009 INTRODUCTION The following information, prepared as of August 6, 2009, should be read in conjunction with the unaudited interim consolidated financial statements of Quest Capital Corp. (“Quest” or the “Company”) as at June 30, 2009 and for the six months ended June 30, 2009 and 2008 and its audited annual consolidated financial statements as at December 31, 2008 and 2007 and for the years ended December 31, 2008, 2007 and 2006, and the related notes attached thereto, which were prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).All amounts are expressed in Canadian dollars unless otherwise indicated. Additional information relating to the Company, including the Company’s 2008 Annual Information Form, is available on SEDAR at www.sedar.com. BUSINESS
